

Exhibit 10.22
 
AGREEMENT
 
This Agreement (“Agreement”) is made as of the 22nd day of January, 2008,
between Lyondell Chemical Company, a Delaware corporation (“Lyondell”), and
_Morris Gelb__ (the “Executive”), each a “Party” and collectively the “Parties.”
 
WHEREAS, an Agreement and Plan of Merger dated July 16, 2007, was entered into
by and among Lyondell, Basell AF (“Basell”), a Luxembourg company owned by
Access Industries, Inc. (“Access”), and BIL Acquisition Holdings Limited
(“BIL”), whereby BIL will merge with and into Lyondell and Lyondell will survive
as a wholly-owned subsidiary of Basell upon the closing of the merger (the
“Closing Date”); and
 
WHEREAS, Lyondell sponsors and maintains the Lyondell Chemical Company Executive
Severance Pay Plan (the “ESPP”) under which severance benefit payments are made
to certain executives upon employment termination within a specified period of
time following a change in control; and
 
WHEREAS, the Executive’s position with Lyondell prior to the Closing Date was in
the capacity of ___EVP & COO___________; and
 
WHEREAS, the Executive has been offered continued employment with Lyondell
following the Closing Date in the capacity of _EVP, Office of the CEO, which is
anticipated to continue for up to ___2 years_____ following the Closing Date.
 
NOW THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, the Parties agree as follows:
 
1. Acknowledgment of Rights.  Lyondell acknowledges that, as a result of the
change in the Executive’s position from _EVP & COO________ to the position of
EVP, Office of the CEO following the Closing Date, the Executive would have
grounds for a Constructive Termination for Good Reason under the terms of the
ESPP and would thereby be eligible for the severance benefits provided to Level
__1_ Participants under the terms of Section 4 of the ESPP in the event of a
termination of employment within ninety days following the Closing Date.
 
2. Separation Benefits.   In order to induce the Executive to continue to serve
Lyondell following the Closing Date in the position of _EVP, Office of the CEO,
Lyondell agrees that in the event of the Executive’s termination of employment
for any reason, without limitation, during the _2 year_____ period beginning
on the Closing Date, Lyondell will provide the Executive the severance benefits
set forth in Section 4(a)(i), the second paragraph of Section 4(c), 4(d), 4(e)
and 4(f) of the ESPP (the “Severance Benefits”).  The Executive hereby waives
any right to eligibility for participation in the ESPP, and agrees that the
terms of this Agreement, including any provisions of the ESPP incorporated
herein by reference, will be controlling.
 
3. Employment Period.  While it is anticipated that the Executive will remain
employed with Lyondell for the _2 year___ period beginning on the Closing Date,
the Parties acknowledge that the Executive is not obligated to remain employed
with Lyondell and Lyondell  is not obligated to continue the Executive’s
employment for any specified period.
 
4. Time of Payment.  Any cash payment under this Agreement shall be paid to the
Executive within thirty (30) days of the Executive’s employment termination.
 
5. No Duty to Mitigate.  Severance Benefit entitlement shall not be governed by
any duty to mitigate the Executive’s damages by seeking further employment nor
offset by any compensation which the Executive may receive from future
employment.
 
6. Company Benefit Agreements.  The specific arrangements referred to in this
Agreement are not intended (i) to exclude or limit the Executive’s participation
in other benefit agreements or programs in which the Executive currently
participates or may participate including, without limit, retiree benefits, or
benefits which are available to executive personnel generally in the same class
or category as the Executive or (ii) to preclude or limit other compensation or
benefits as may be authorized by Lyondell from time to time.
 
7. Payment Obligations Absolute.  The obligation to pay or provide, or to cause
to be paid or provided, to the Executive the amounts and benefits and to make
the arrangements provided in this Agreement shall be absolute and unconditional
and shall not be affected by any circumstances (including, without limit, any
claim, counterclaim, recoupment, defense or other right, which Lyondell may have
against the Executive or anyone else).  All amounts payable by or on behalf of
Lyondell shall be paid without notice or demand.  Each and every payment made by
or on behalf of Lyondell shall be final and Lyondell and its subsidiaries or
affiliates, for any reason whatsoever, shall not seek to recover all or any part
of that payment from the Executive or from whomever shall be entitled to it.  In
no event shall an asserted violation of any Agreement provision constitute a
basis to defer or withhold any amount payable to, or on behalf of, the
Executive.
 
8. Cooperation.  Following termination, the Executive will furnish information
and render assistance and cooperation as reasonably requested in connection with
any litigation or legal proceedings concerning Lyondell or any of its
Subsidiaries (other than any legal proceedings arising out of or concerning the
Executive’s employment or the Executive’s termination).  Lyondell will pay or
reimburse the Executive for reasonable expenses in connection with this
cooperation.
 
9. Release of Liability.  The Executive, as a further eligibility condition for
Severance Benefits under Section 2, must execute and deliver to Lyondell a
Waiver and Release in the form attached hereto as Exhibit A-1 or A-2, as
applicable.  The Executive is advised to discuss the Waiver and Release with his
lawyer.
 
10. Arbitration of Disagreements.  Any dispute, controversy or claim arising out
of or relating to Agreement obligations shall be settled by final and binding
arbitration according to the American Arbitration Association Employment Dispute
Resolution Rules.  The arbitrator shall be selected by mutual agreement of the
Parties, if possible.  If the Parties fail to reach agreement upon appointment
of an arbitrator within thirty (30) days after one party receives the other
party’s notice of desire to arbitrate, the arbitrator shall be selected from a
panel or panels submitted by the American Arbitration Association (the
“AAA”).  The selection process to be used is set forth in the AAA Employment
Dispute Resolution Rules, but if the Parties fail to select an arbitrator from
one or more panels, AAA shall not have the power to appoint an arbitrator, but
shall continue to submit additional panels until an arbitrator has been
selected.  All fees and expenses of the arbitration, including a transcript if
requested, will be borne by the Parties equally.
 
11. Payment to Estate.  The Parties agree that, in the event of the Executive’s
termination of employment with Lyondell due to death during the ___2 year______
period beginning on the Closing Date, or in the event of the Executive’s death
following termination but prior to the payment of all Severance Benefits due
hereunder, the Severance Benefits will be paid to the Executive’s
estate.  Section 9 hereof shall not apply if termination occurs due to death or
if death occurs following termination and prior to the expiration of the time
period for execution of the Waiver and Release.
 
12. Assignment.  No right, benefit or interest hereunder shall be subject to
assignment, anticipation, alienation, sale, encumbrance, charge, pledge,
hypothecation or set-off for any claim, debt or obligation, or subject to
execution, attachment, levy or similar process; but the Executive may assign any
right, benefit or interest if the assignment is permitted under the terms of any
Agreement or insurance policy, or annuity contract governing that right, benefit
or interest.
 
13. Construction.  Nothing in this Agreement shall be construed to amend any
provision of any agreement or policy of Lyondell or any Subsidiary except as
otherwise expressly noted herein.  This Agreement is not, and shall not, be
deemed to create any commitment by the Lyondell or any Subsidiary to continue
the Executive’s employment.  The captions of this Agreement are not part of the
provisions and shall have no force or effect.
 
14. Successors.  The Executive’s rights under this Agreement are personal to the
Executive and shall not be assignable by the Executive other than by will or the
laws of descent and distribution without the prior written consent of
Lyondell.  This Agreement shall insure to the benefit of and be enforceable by
the Executive’s legal representatives.
 
15. Taxes.  Any payment or delivery required under this Agreement shall be
subject to all legal requirements regarding tax withholding, filing, reporting
and other obligations.
 
16. Governing Law.  TO THE EXTENT THIS AGREEMENT IS NOT GOVERNED BY FEDERAL LAW,
THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW PRINCIPLES.
 
17. Terms.  Unless otherwise indicated in this Agreement, capitalized terms used
herein have the meaning given to them in the ESPP.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.




[Executive]
 


By:            /s/ Morris Gelb         1/23/08                      


 
Lyondell Chemical Company
 


By:          /s/ Bard de Jong
Name:    Bart de Jong
Title:      Sr. VP HR
 


 

--------------------------------------------------------------------------------




 
Exhibit A-1
 
RELEASE AND WAIVER


I, the undersigned employee, and [____________] (“Company”) agree as follows:


In exchange for this Release and Waiver (“Release”), I will receive a severance
payment and other payments and benefits under the Agreement entered into between
me and Access Industries, Inc. dated ___________ (the “Agreement”). I recognize
that I am not entitled to receive these payments or other benefits under any
other Company plan, policy, and/or arrangement. These payments and benefits are
not otherwise due or owing to me under any existing company plan, policy, or
contract.  I further understand that payments under the Agreement  are taxable
income to me and that the Company may withhold any amount required by law and/or
is authorized to offset any amount which I still owe the Company at my
termination date from these payments.


I agree that my employment with the Company has ended or will end and that my
termination date is/was _____________________.
 


In exchange for the consideration listed above, I irrevocably and
unconditionally release and discharge the Company, its predecessors, successors,
divisions, subsidiaries, affiliates, joint venture partners or co-owners and any
employees, agents, officers, and directors of any of the entities listed above
and any insurers if applicable (“the Released Parties”) from all the known or
unknown claims, liabilities, demands and causes of action (“Claims”) which I
presently or at any time may have or claim to have against the Released Parties
as a result of my employment with and termination from the Company. I
acknowledge that I am releasing Claims that I know about as well as Claims I may
not know about, but which have accrued as of the date I signed this release, and
I understand the significance of releasing Claims I may have. I agree not to
file any claim, complaint, charge, or lawsuit against any Released Party to
assert these Claims.


This includes, but is not limited to, Claims under the Workers Adjustment
Retraining Notification Act (“WARN”), which requires advanced notice of certain
work force reductions; the Age Discrimination in Employment Act, as amended by
the Older Worker Benefit Protection Act and Executive Order 11141, which
prohibit age discrimination in employment; Title VII of the Civil Rights Act of
1964, Section 1981 of the Civil Rights Act of 1866 and Executive Order 11246,
which prohibit discrimination based on race, sex, color, national origin, or
religion, each of the foregoing as amended by the Civil Rights Act of 1991; the
Equal Pay Act, which prohibits paying men and women unequal pay for equal work;
the American with Disabilities Act and Sections 503 and 504 of the
Rehabilitation Act of 1973, which prohibit discrimination against the disabled;
Section 510 of the Employee Retirement Income Security Act, which prohibits
discrimination for exercising rights to benefits under employee benefit plans;
claims under the Family & Medical Leave Act; claims under the Texas Commission
on Human Rights Act; claims under Sarbanes-Oxley Act of 2002; claims under the
Texas Payday Act; claims under the common law (including, but not limited to,
claims of termination or discrimination for refusing to commit an illegal act);
claims under any Workers Compensation Act; or claims arising under federal,
state, or local laws prohibiting employment discrimination or claims growing out
of any legal restrictions on the Company’s right to terminate its employees,
including, but not limited to contract, tort or emotional distress claims. I
acknowledge I am receiving sufficient and additional consideration in exchange
for the Release contained herein.
 


In further consideration of the severance payment and other payments and
benefits provided under the Agreement, I agree to indemnify and hold the Company
harmless from and against any and all loss, cost, damage, or expense, including,
without limitation, attorney fees incurred by the Company arising out of any
breach of this Release.  Furthermore, if I breach this Release, I agree to
immediately return and/or refund all monies previously paid by the Company
hereunder and that the Company will thereafter have no further obligation to me.
 
I agree to comply with all the continuing provisions of the Confidentiality
Agreement executed by me at the beginning of and/or during my term of
employment.  Failure to comply with the continuing provisions of the
Confidentiality Agreement shall entitle the Company to the remedies contained in
the Confidentiality Agreement.
 


 
_________                                 __________
 
Initials                                 Date




 
I acknowledge that, before signing this Release, I was given 21 days to consider
it and the Company advised me to discuss this Release with my lawyer. I also
acknowledge that I carefully read and considered this Release, I fully
understand and agree that I am entering into this Release voluntarily. I also
understand that I have seven days from the date I signed this Release to revoke
it and that I will not be eligible for any payment under this agreement until
the Release is signed and this seven day revocation period has passed.
 


This Release sets forth the entire agreement between the Company and me. I
acknowledge that I have not relied upon any written or oral representation or
statement which is not set forth in this Release. If any provision of this
Release is found to be unenforceable, all other provisions of this Release will
remain fully enforceable. This release binds my heirs, administrators,
representatives, executors, successors, and assigns and will inure to the
benefit of the Released Parties, and their successors and assigns.
 




Name (Last, First, MI)
Gelb, Morris
Date
Signature
 



 
 
Exhibit A-2
 
RELEASE AND WAIVER


I, the undersigned employee, and [_____________] (“Company”) agree as follows:


In exchange for this Release and Waiver (“Release”), I will receive a severance
payment and other payments and benefits under the Agreement entered into between
me and Access Industries, Inc. dated ___________ (the “Agreement”). I recognize
that I am not entitled to receive these payments or other benefits under any
other Company plan, policy, and/or arrangement. These payments and benefits are
not otherwise due or owing to me under any existing company plan, policy, or
contract.  I further understand that payments under the Agreement are taxable
income to me and that the Company may withhold any amount required by law and/or
is authorized to offset any amount which I still owe the Company at my
termination date from these payments.


I agree that my employment with the Company has ended or will end and that my
termination date is/was _____________________.
 


In exchange for the consideration listed above, I irrevocably and
unconditionally release and discharge the Company, its predecessors, successors,
divisions, subsidiaries, affiliates, joint venture partners or co-owners and any
employees, agents, officers, and directors of any of the entities listed above
and any insurers if applicable (“the Released Parties”) from all the known or
unknown claims, liabilities, demands and causes of action (“Claims”) which I
presently or at any time may have or claim to have against the Released Parties
as a result of my employment with and termination from the Company. I
acknowledge that I am releasing Claims that I know about as well as Claims I may
not know about, but which have accrued as of the date I signed this release, and
I understand the significance of releasing Claims I may have. I agree not to
file any claim, complaint, charge, or lawsuit against any Released Party to
assert these Claims.


This includes, but is not limited to, Claims under the Workers Adjustment
Retraining Notification Act (“WARN”), which requires advanced notice of certain
work force reductions; the Age Discrimination in Employment Act, as amended by
the Older Worker Benefit Protection Act and Executive Order 11141, which
prohibit age discrimination in employment; Title VII of the Civil Rights Act of
1964, Section 1981 of the Civil Rights Act of 1866 and Executive Order 11246,
which prohibit discrimination based on race, sex, color, national origin, or
religion, each of the foregoing as amended by the Civil Rights Act of 1991; the
Equal Pay Act, which prohibits paying men and women unequal pay for equal work;
the American with Disabilities Act and Sections 503 and 504 of the
Rehabilitation Act of 1973, which prohibit discrimination against the disabled;
Section 510 of the Employee Retirement Income Security Act, which prohibits
discrimination for exercising rights to benefits under employee benefit plans;
claims under the Family & Medical Leave Act; claims under the Texas Commission
on Human Rights Act; claims under Sarbanes-Oxley Act of 2002; claims under the
Texas Payday Act; claims under the common law (including, but not limited to,
claims of termination or discrimination for refusing to commit an illegal act);
claims under any Workers Compensation Act; or claims arising under federal,
state, or local laws prohibiting employment discrimination or claims growing out
of any legal restrictions on the Company’s right to terminate its employees,
including, but not limited to contract, tort or emotional distress claims. I
acknowledge I am receiving sufficient and additional consideration in exchange
for the Release contained herein.
 


In further consideration of the severance payment and other payments and
benefits provided under the Agreement, I agree to indemnify and hold the Company
harmless from and against any and all loss, cost, damage, or expense, including,
without limitation, attorney fees incurred by the Company arising out of any
breach of this Release.  Furthermore, if I breach this Release, I agree to
immediately return and/or refund all monies previously paid by the Company
hereunder and that the Company will thereafter have no further obligation to me.
 


 
I agree to comply with all the continuing provisions of the Confidentiality
Agreement executed by me at the beginning of and/or during my term of
employment.  Failure to comply with the continuing provisions of the
Confidentiality Agreement shall entitle the Company to the remedies contained in
the Confidentiality Agreement.
 


 


 
_________                                 __________
 
Initials                                 Date




 
I acknowledge that, before signing this Release, I was given 45 days to consider
it and the Company advised me to discuss this Release with my lawyer. I also
acknowledge that I carefully read and considered this Release, I fully
understand and agree that I am entering into this Release voluntarily. I also
understand that I have seven days from the date I signed this Release to revoke
it and that I will not be eligible for any payment under this agreement until
the Release is signed and this seven day revocation period has passed.
 


This Release sets forth the entire agreement between the Company and me. I
acknowledge that I have not relied upon any written or oral representation or
statement which is not set forth in this Release. If any provision of this
Release is found to be unenforceable, all other provisions of this Release will
remain fully enforceable. This release binds my heirs, administrators,
representatives, executors, successors, and assigns and will inure to the
benefit of the Released Parties, and their successors and assigns.
 




Name (Last, First, MI)
Gelb, Morris
Date
Signature
 





 
DISCLOSURE


Effective ___________________________




Your employment with the Company is terminated.   Severance and other payments
and benefits are available under the Agreement in exchange for a waiver of
rights and claims under the Age Discrimination in Employment Act (“ADEA”).  The
Agreement and the waiver provide the information required by 29 U.S.C. §
626(7)(f)(l)(H) as follows:


1.  
You must sign the waiver and return it to the Vice President, Human Resources
within 45 calendar days after receiving the waiver to receive payments and
benefits under the Agreement.



2.  
Once the waiver is signed and returned to the Vice President, Human Resources
you have seven (7) calendar days to revoke the waiver agreement.



3.  
You must meet all of the following requirements to be eligible for this
severance package:



§  
terminated from employment within the two year period following a change in
control;



§  
execute, deliver and do not revoke a Release and Waiver within 45 calendar days
from the date the Company provides you the form.



4.  
The following is a listing of the ages and job titles of employees who are
eligible for payments and benefits and those who are ineligible .

a 
 
Job Title
Age*
Eligible for Payments
 Ineligible for Payments
                                                       



*Must be in one year increments.


Employee Name:
     
Age:
     
Job Title:
     
Notification Date:
     
Location:
 













